DETAILED ACTION
This Final Office Action is in response to the amendment filed on 12/06/2021.  Claims 1, 3-6, and 8 are acknowledged as pending, with claim 1 being currently amended.  The rejections and objections of the previous Office Action are withdrawn as having been overcome by the amendment.  New rejections, necessitated by the amendment, are presented below

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claim limitation “structural means” present in claims 1-7 will be treated as invoking 35 U.S.C. 112(f). The claim limitation passes the three-prong test for determining invocation, defined in 35 U.S.C. 112(f):
a) Uses the generic placeholder “means” for performing the claimed function;
b) The term “means” is modified by the functional language “structural”;
c) No other language in the claim adds sufficient structure, material, or acts for performing the claimed functions.
structural means” present in claims 1-7, this limitation is taken to describe a frame, which comprises a bottom beam (1) with respective feet (2, 3) fixed to its ends (Paragraph [0028]) or a main post (16) with forked lower and upper ends. (Paragraph [0034])

The claim limitation “actuation means” present in claims 1-7 will be treated as invoking 35 U.S.C. 112(f). The claim limitation passes the three-prong test for determining invocation, defined in 35 U.S.C. 112(f):
a) Uses the generic placeholder “means” for performing the claimed function;
b) The term “means” is modified by the functional language “actuation”;
c) No other language in the claim adds sufficient structure, material, or acts for performing the claimed functions.
With the invocation of 35 U.S.C. 112(f) to the claim limitation “actuation means” present in claims 1-7, this limitation is taken to describe two levers (7) or one lever 17. (Paragraph [0017])
 
 
The claim limitation “resistance means” present in claims 1-7 will be treated as invoking 35 U.S.C. 112(f). The claim limitation passes the three-prong test for determining invocation, defined in 35 U.S.C. 112(f):
a) Uses the generic placeholder “means” for performing the claimed function;
b) The term “means” is modified by the functional language “resistance”;

With the invocation of 35 U.S.C. 112(f) to the claim limitation “resistance means” present in claims 1-7, this limitation is taken to describe drive pulleys, for instance, two pulleys connected by a belt or a chain, or a spiral actuating against the resistance of the air or a liquid; or a flywheel whose resistance can be graduated by friction devices such as brake pads or magnets. (Paragraph [0015])

The claim limitation “means to support” present in claim 4 will be treated as invoking 35 U.S.C. 112(f). The claim limitation passes the three-prong test for determining invocation, defined in 35 U.S.C. 112(f):
a) Uses the generic placeholder “means” for performing the claimed function;
b) The term “means” is modified by the functional language “to support”;
c) No other language in the claim adds sufficient structure, material, or acts for performing the claimed functions.
With the invocation of 35 U.S.C. 112(f) to the claim limitation “means to support” present in claim 4, this limitation is taken to describe a central platform (Paragraph [0028]), a seat fixed to the frame, or two lateral platforms. (Paragraph [0020])

The claim limitation “two main coupling elements” present in claim 4 will be treated as invoking 35 U.S.C. 112(f). The claim limitation passes the three-prong test for determining invocation, defined in 35 U.S.C. 112(f):
elements” for performing the claimed function;
b) The term “elements” is modified by the functional language “two main coupling”;
c) No other language in the claim adds sufficient structure, material, or acts for performing the claimed functions.
With the invocation of 35 U.S.C. 112(f) to the claim limitation “two main coupling elements” present in claim 4, this limitation is taken to describe as any element, such as a rod. (Paragraph [0015])

	Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ellis (US Patent No. 9,539,460).

    PNG
    media_image1.png
    563
    525
    media_image1.png
    Greyscale

Regarding claim 1, Ellis discloses a sports training machine (Exercise machine of Figure 37) comprising: structural means (bottom beams 16 and 14 with two end pads touching the floor; Figure 37); actuation means (Handles 34 and 36 and Linkages 38; Figure 37); and resistance means (Cam 110, weight stack 106, and weights 112; Figure 37); wherein the actuation means include at least one lever (Handles 34 and 36; Figure 37; i.e. the handles are used for simultaneous pushing or pulling and also can be connected as shown in Figure 36 with connecting bar 66 to further stabilize the handles) and at least two main coupling elements (Linkages 38 are identical linkages on each side of the machine; Figure 37), each of which is 

Regarding claim 3, Ellis discloses the at least two main coupling elements 38 operate on the at least one main resistance element 110 through respective subsidiary coupling elements  

  Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4-6 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Ellis (US Patent No. 9,539,460).

    PNG
    media_image2.png
    517
    510
    media_image2.png
    Greyscale

Regarding claim 4, Ellis discloses a first embodiment of an exercise device (See Figure 37).
Ellis does not disclose means to support the user, which are fixed to the structural means.
Ellis discloses a second embodiment of an exercise device (See Figure 18 of Ellis) comprising means (Plate 76 and side platforms annotated above; Figure 18) to support the user, which are fixed to the structural means (i.e., the plate 76 is fixed to the base of the device to support the user).  


Regarding claim 5, Ellis 1 in view of Ellis 2 teaches the means to support the user comprise a central platform (i.e., plate 76 is a central platform that supports the user on it during use of the machine).  

Regarding claim 6, Ellis 1 in view of Ellis 2 teaches the means to support the user comprise two side platforms (i.e. the central platform 76 has two platforms on the front and back sides 76 of the platform to support the user during exercise).  

Regarding claim 8, Ellis 1 in view of Ellis 2 teaches the means to support the user is stationary during operation of the machine (i.e., the platforms are stationary during use of the device)


Response to Amendment
The rejections and objections of the previous Office Action are withdrawn as having been overcome by the amendment.  New rejections, necessitated by the amendment, are presented above. The Examiner respectfully agrees with the Applicant that the Lin reference does not disclose the amended limitation, specifically the actuation means being configured to be operable only with the hands of the user. The new rejections presented above using the Ellis reference teaches the amended limitations that have been introduced into the claims as the device of Ellis is operated only using the arms of the user. 

Conclusion
Applicant's amendment necessitated the new grounds of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LoAn Jimenez can be reached on (571) 272-4966. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/A.M.K./             Examiner, Art Unit 3784                                                                                                                                                                                           
/ANDREW S LO/             Primary Examiner, Art Unit 3784